DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 01/07/2021 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
Claims 55 and 57 have been amended as follows:
	In claim 55, the phrase “the group consisting” has been replaced with the phrase --the group consisting of--.
	In claim 57, the phrase “the group consisting” has been replaced with the phrase --the group consisting of--.
	(These amendments are necessary to correct clear typographical errors.)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the photoinitiator bound to the target agent.  The closest prior art is Chen et al. (from IDS; US 2007/0218049; “Chen”).  Chen teaches a composition comprising an inorganic nanoparticle, e.g., TiO2, bound to a target agent that is bound to a photosensitizer, for use in photodynamic therapy (Abstract; ¶ 0018-0028; and Fig. 1, 11, 17, and 18).  However, the prior art provides no rationale to modify the photosensitizer of Chen with a photoinitiator, or to use such modified composition for CR-induced therapy, as required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618